UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-53316 TRANSBIOTEC, INC. (Exact name of registrant as specified in its charter) Delaware 26-0731818 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 194 Marina Drive, Suite 202 Long Beach, CA (Address of principal executive offices) (Zip Code) (562) 280-0483 Registrant’s telephone number, including area code 3030 Old Ranch Parkway, Suite 350 Seal Beach, CA90740 (Former address, if changed since last report) (Former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNo x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x Applicable only to issuers involved in bankruptcy proceedings during the preceding five years: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes o No o Applicable only to corporate issuers: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of November 14, 2012, there were 33,115,579 shares of common stock, $0.00001 par value, issued and outstanding. TRANSBIOTEC, INC. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION ITEM 1 Financial Statements 4 ITEM 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 19 ITEM 4 Controls and Procedures 19 PART II – OTHER INFORMATION ITEM 1 Legal Proceedings 21 ITEM 1A Risk Factors 21 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 22 ITEM 3 Defaults Upon Senior Securities 22 ITEM 4 Mine Safety Disclosures 22 ITEM 5 Other Information 22 ITEM 6 Exhibits 23 2 PART I – FINANCIAL INFORMATION This Quarterly Report includes forward-looking statements within the meaning of the Securities Exchange Act of 1934, as amended (the “Exchange Act”).These statements are based on management’s beliefs and assumptions, and on information currently available to management.Forward-looking statements include the information concerning our possible or assumed future results of operations set forth under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”Forward-looking statements also include statements in which words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “estimate,” “consider,” or similar expressions are used. Forward-looking statements are not guarantees of future performance.They involve risks, uncertainties, and assumptions.Our future results and shareholder values may differ materially from those expressed in these forward-looking statements.Readers are cautioned not to put undue reliance on any forward-looking statements. 3 ITEM 1Financial Statements The unaudited consolidated financial statements of registrant for the three and nine months ended September 30, 2012 and 2011 follow.The consolidated financial statements reflect all adjustments which are, in the opinion of management, necessary to a fair statement of the results for the interim periods presented.All such adjustments are of a normal and recurring nature. TransBiotec, Inc. (A Development Stage Company) CONSOLIDATED BALANCE SHEET September 30, Dec 31, ASSETS (unaudited) (audited) Current assets Cash $ $ Due from Triumph Capital - Prepaid expenses Total current assets Fixed assets - net Patents & trademarks Total Assets $ $ LIABILITIES & STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Accrued interest payable Notes payable - current - related parties Notes payable - current Note discount ) Notes payable - 8% Debenture - Related party payables Other payables Total current liabilities Notes payable - related parties Total Liabilities Stockholders' Equity Common stock, $.00001 par value; 100,000,000 shares authorized; 28,356,985 and 25,471,672 shares issued and outstanding at September 30, 2012 andDecember 31, 2011 respectively. Additional paid in capital Deficit accumulated during the development stage ) ) Total Imagine Media, Ltd. stockholders' equity ) ) Noncontrolling interest ) ) Total Stockholders' Equity ) ) Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 4 TransBiotec, Inc. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS Period From For Three Months Ended For Nine Months Ended July 19, 2004 September 30, September 30, (Inception) To September 30, 2012 Revenues $
